Exhibit 99.3 CITYCENTER HOLDINGS, LLC AND SUBSIDIARIES I N D E X Page Independent Auditors’ Report i Consolidated Balance Sheets as of December31, 2015 and 2014 1 Consolidated Statements of Operations for the years ended December31, 2015, 2014 and 2013 2 Consolidated Statements of Cash Flows for the years ended December31, 2015, 2014 and 2013 3 Consolidated Statements of Members’ Equity for the years ended December31, 2015, 2014 and 2013 4 Notes to Consolidated Financial Statements 5 INDEPENDENT AUDITORS’ REPORT To the Board of Directors CityCenter Holdings, LLC We have audited the accompanying consolidated financial statements of CityCenter Holdings, LLC and its subsidiaries (the “Company”), which comprise the consolidated balance sheets as of December31, 2015 and 2014, and the related consolidated statements of operations, members’ equity, and cash flows for each of the three years in the period ended December31, 2015, and the related notes to the consolidated financial statements. Management’s Responsibility for the Consolidated Financial Statements Management is responsible for the preparation and fair presentation of these consolidated financial statements in accordance with accounting principles generally accepted in the United States of America; this includes the design, implementation, and maintenance of internal control relevant to the preparation and fair presentation of consolidated financial statements that are free from material misstatement, whether due to fraud or error. Auditors’ Responsibility Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with auditing standards generally accepted in the United States of America. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the consolidated financial statements. The procedures selected depend on the auditor’s judgment, including the assessment of the risks of material misstatement of the consolidated financial statements, whether due to fraud or error. In making those risk assessments, the auditor considers internal control relevant to the Company’s preparation and fair presentation of the consolidated financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control. Accordingly, we express no such opinion. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of significant accounting estimates made by management, as well as evaluating the overall presentation of the consolidated financial statements. We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for our audit opinion. Opinion In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of CityCenter Holdings, LLC and its subsidiaries as of December31, 2015 and 2014, and the results of their operations and their cash flows for each of the three years in the period ended December31, 2015, in accordance with accounting principles generally accepted in the United States of America. /s/ DELOITTE& TOUCHE LLP Las Vegas, Nevada February26, 2016 i CITYCENTER HOLDINGS, LLC CONSOLIDATED BALANCE SHEETS (In thousands) December 31, ASSETS Current assets Cash and cash equivalents $ $ Restricted cash - Accounts receivable, net Inventories Prepaid expenses and other current assets Total current assets Residential real estate Property and equipment, net Other assets Intangible assets, net Deposits and other assets, net Total other assets $ $ LIABILITIES AND MEMBERS' EQUITY Current liabilities Accounts payable $ $ Construction payable Current portion of long-term debt - Due to MGM Resorts International Other accrued liabilities Total current liabilities Long-term debt, net Other long-term obligations Commitments and contingencies (Note 11) Members' equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 1 CITYCENTER HOLDINGS, LLC CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands) Year Ended December 31, Revenues Casino $ $ $ Rooms Food and beverage Entertainment Retail Residential Other Less: Promotional allowances ) ) ) Expenses Casino Rooms Food and beverage Entertainment Retail Residential Other General and administrative Preopening and start-up expenses - - Property transactions, net ) ) Depreciation and amortization Operating income (loss) ) ) Non-operating income (expense) Interest income Interest expense, net ) ) ) Loss on retirement of debt - ) ) Other, net ) Net income (loss) $ $ ) $ ) The accompanying notes are an integral part of these consolidated financial statements. 2 CITYCENTER HOLDINGS, LLC CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) Year Ended December 31, Cash flows from operating activities Net income (loss) $ $ ) $ ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation and amortization Amortization of debt discounts and issuance costs Pay-in-kind interest - - Loss on retirement of long-term debt - Property transactions, net ) ) Provision for doubtful accounts Changes in current assets and liabilities: Accounts receivable ) ) Inventories ) Prepaid expenses and other ) ) ) Accounts payable and accrued liabilities ) ) ) Change in residential real estate Change in residential mortgage notes receivable - - Other ) ) 21 Net cash provided by operating activities Cash flows from investing activities Capital expenditures, net of construction payable ) ) ) Litigation settlements and insurance proceeds - Increase in restricted cash - ) ) Decrease in restricted cash Other ) ) ) Net cash provided by (used in) investing activities ) Cash flows from financing activities Net repayments under bank credit facilities – maturities of three months or less ) ) - Retirement of senior notes, including premiums paid - - ) Issuance of senior secured credit facility - - Dividends paid ) - - Cash contributions from Members Due to MGM Resorts International ) ) Debt issuance costs - ) ) Net cash used in financing activities ) ) ) Cash and cash equivalents Net increase (decrease) for the period ) Balance, beginning of period Balance, end of period $ $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 CITYCENTER HOLDINGS, LLC CONSOLIDATED STATEMENTS OF MEMBERS’ EQUITY (In thousands) Balance as of January 1, 2013 $ Cash contributions by Members Amounts due to MGM Resorts International reclassified to equity (Note 12) Conversion of Members' notes to equity (Notes 8 and 12) Non-cash capital contributions Net loss ) Balance as of December 31, 2013 Cash contributions by Members Net loss ) Balance as of December 31, 2014 Cash contributions by Members Dividends paid ) Net income Balance as of December 31, 2015 $ The accompanying notes are an integral part of these consolidated financial statements. 4 CITYCENTER HOLDINGS, LLC NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 — ORGANIZATION AND NATURE OF BUSINESS Organization. CityCenter Holdings, LLC (the “Company”) is a Delaware limited liability company formed on November2, 2007. The Company was formed to acquire, own, develop and operate the CityCenter development (“CityCenter”) in Las Vegas, Nevada. The Company is a joint venture which is 50%-owned by a wholly owned subsidiary of MGM Resorts International (together with its wholly owned subsidiaries, “MGM Resorts”), a Delaware corporation, and 50%-owned by Infinity World Development Corp (“Infinity World”), which is wholly owned by Dubai World, a Dubai United Arab Emirates government decree entity (each, a “Member”). The governing document for the Company is the Third Amended and Restated Limited Liability Company Agreement dated December 22, 2015 (the “LLC Agreement”). Under the LLC Agreement, the Board of Directors of the Company is composed of six representatives (subject to intermittent vacancies) – three selected by each Member – and has exclusive power and authority for the overall management of the Company. Compensation for Board of Directors’ duties is borne by the Members. The Company has no employees and has entered into several agreements with MGM Resorts to provide for the development and day-to-day management of CityCenter and the Company. See Note 14 for further discussion of such agreements. Nature of Business. CityCenter is a mixed-use development on the Las Vegas Strip located between the Bellagio and Monte Carlo resorts, both owned by MGM Resorts. CityCenter consists of the following components: · Aria Resort& Casino, a 4,004-room casino resort featuring an approximately 140,000 square-foot casino, an approximately 1,800-seat showroom, approximately 300,000 square feet of conference and convention space, and numerous world-class restaurants, nightclubs and bars, and pool and spa amenities; · The Vdara Hotel and Spa, a luxury condominium-hotel with 1,495 units; · Mandarin Oriental, Las Vegas, a 392-room non-gaming boutique hotel managed by luxury hotelier Mandarin Oriental Hotel Group, as well as 225 luxury residential units (all 225 units were sold and closed as of December31, 2015); · The Veer Towers, 669 units in two towers consisting entirely of luxury residential condominium units (668 units sold and closed as of December31, 2015); and · The Shops at Crystals (“Crystals”) with approximately 355,000 of currently leasable square feet of retail shops, dining, and entertainment venues. Substantially all of the operations of CityCenter commenced in December 2009, and closing of sales of residential condominium units began in early 2010. See Note 11 for discussion of the demolition of the Harmon Hotel & Spa (“Harmon”). NOTE 2 — BASIS OF PRESENTATION AND SIGNIFICANT ACCOUNTING POLICIES Basis of presentation. The consolidated financial statements include the accounts of the Company and its subsidiaries. The Company does not have a variable interest in any variable interest entities. All intercompany balances and transactions have been eliminated in consolidation. The results of operations are not necessarily indicative of the results to be expected in the future. Management’s use of estimates. The consolidated financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America. Those principles require the Company’s management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities as of the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Fair value measurements. Fair value measurements affect the Company’s accounting for and impairment assessments of its long-lived assets, residential real-estate, residential mortgage notes and intangible assets. Fair value is defined as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date and is measured according to a hierarchy consisting of: Level 1 inputs, such as quoted prices in an active market; Level 2 inputs, which are observable inputs for similar assets; or Level 3 inputs, which are unobservable inputs. 5 When assessing fair value of its residential real estate, the Company estimates fair value less costs to sell utilizing Level 3 inputs, including a discounted cash flow analysis based on management’s current expectations of future cash flows. See Note 4 for further discussion. The Company valued its residential mortgage notes using a discounted cash flow analysis based on Level 3 inputs, including contractual cash flows and discount rates based on market indicators. The Company sold its residential mortgage note portfolio in 2013. See “Residential mortgage notes” below for further discussion. Cash and cash equivalents. Cash and cash equivalents include investments and interest bearing instruments with maturities of three months or less at the date of acquisition. Such investments are carried at cost, which approximates fair value. Restricted cash. As of December 31, 2014, restricted cash included $58 million in condo proceeds contractually restricted to use for payment on construction related liens, which were subsequently used to fund amounts due to Perini Building Company (“Perini”) pursuant to the settlement agreements, and $85 million of restricted cash related to insurance proceeds received in connection with certain settlement agreements, discussed in Note 11. Under the terms of the agreements applicable to CityCenter, such proceeds were being held in a segregated account and were payable by the Company to MGM Resorts. During 2015 such restrictions were removed in accordance with these agreements.See Notes 11 and 13 for further discussion. Accounts receivable and credit risk. The Company issues markers to approved casino customers following investigations of creditworthiness. As of December31, 2015, approximately 73% of the Company’s casino receivables were due from customers residing in foreign countries. Business or economic conditions or other significant events in these countries could affect the collectability of such receivables. Trade receivables, including casino and hotel receivables, are typically non-interest bearing and are initially recorded at cost. Accounts are written off when management deems the account to be uncollectible. Recoveries of accounts previously written off are recorded when received. An allowance for doubtful accounts is maintained to reduce the Company’s receivables to their estimated realizable amount, which approximates fair value. The allowance is estimated based on a specific review of customer accounts as well as historical collection experience and current economic and business conditions. Management believes that as of December31, 2015, no significant concentrations of credit risk existed. Inventories. Inventories consist primarily of food and beverage, retail merchandise and operating supplies, and are stated at the lower of cost or market. Cost is determined primarily by the average cost method for food and beverage and operating supplies. Cost for retail merchandise is determined using the cost method. Residential real estate. Residential real estate represents capitalized costs of residential inventory, which consists of completed condominium units available for sale less impairments previously recognized. Costs include land, direct and indirect construction and development costs, and capitalized property taxes and interest. See Note 4 for further discussion of residential real estate. As part of an increase in the Company’s construction accrual during 2013, the Company recognized an increased cost of its residential inventory of $20 million, $14 million of which was recorded to “Property transactions, net” in the year ended December31, 2013, representing additional costs associated with previously sold residential units. Residential operating expenses include cost of real estate sold, holding costs, selling costs, indirect selling costs and valuation allowances for residential mortgage notes receivable. Costs associated with residential sales were deferred during construction, except for indirect selling costs and general and administrative expense, which were expensed as incurred. Property and equipment. Property and equipment are stated at cost including capitalized interest. Gains or losses on dispositions of property and equipment are included in the determination of income or loss. Maintenance and repairs that neither materially add to the value of the property nor appreciably prolong its life are charged to expense as incurred. Property and equipment are depreciated over the following estimated useful lives on a straight-line basis: Buildings and improvements 20to40years Land improvements 10 to 20 years Furniture and fixtures 3 to 20 years Equipment 3 to 20 years Project costs are stated at cost and recorded as property and equipment (which includes adjustments made upon the initial contribution by MGM Resorts) unless determined to be impaired, in which case the carrying value is reduced to estimated fair value. Final costs of the initial project were determined in connection with settlement of Perini litigation in December 2014 as discussed in Note 11. The Company recorded non-operating expense related to the Perini settlement of $8 million and $37 million for statutory 6 interest on estimated amounts payable in 2014 and 2013, respectively. At December 31, 2014, the Company accrued $139 million payable to Perini related to the settlement agreement. In December 2015, the Company decided to close the Zarkana show at the Aria Resort & Casino as part of a plan to expand its conference and convention space.The Company expects the majority of the assets related to the Zarkana theatre will be disposed in April 2016 with construction of the conference and convention space to begin in May 2016. As a result, the Company has shortened the useful life of the assets related to the Zarkana theatre and recognized $20 million in accelerated depreciation expense associated with such assets in 2015. Accelerated depreciation expense of $20 million will be recognized each month until the theatre’s disposition in April 2016. Impairment of long-lived assets. The Company evaluates its property and equipment for impairment as held and used. The Company reviews assets to be held and used for impairment whenever indicators of impairment exist. It then compares the estimated future cash flows of the asset, on an undiscounted basis, to the carrying amount of the asset. If the undiscounted cash flows exceed the carrying value, no impairment is indicated. If the undiscounted cash flows do not exceed the carrying amount, then impairment is recorded based on the fair value of the asset, typically measured using a discounted cash flow model. Intangible assets. Indefinite-lived intangible assets are reviewed for impairment at least annually and between annual test dates in certain circumstances. The Company performs its annual impairment test for indefinite-lived intangible assets in the fourth quarter of each fiscal year. See Note 6 for further discussion. Debt issuance costs. The Company capitalizes debt issuance costs, which include legal and other direct costs related to the issuance of debt. The capitalized costs are amortized straight-line to interest expense over the contractual term of the debt. The Company adopted Financial Accounting Standards Board (“FASB”) Accounting Standards Update No. 2015-03, “Simplifying the Presentation of Debt Issuance Costs,” (“ASU 2015-03”), in 2015 on a retrospective basis as further discussed in the “Recently issued accounting standards” section. Accordingly, a reclassification has been made to the prior year financial statements to reclassify $13 million from Deposits and other assets, net, to Long-term debt, net as of December 31, 2014. Revenue recognition and promotional allowances. Casino revenue is the aggregate net difference between gaming wins and losses, with liabilities recognized for funds deposited by customers before gaming play occurs (“casino front money”) and for chips in the customers’ possession (“casino outstanding chip liability”). Hotel, food and beverage, entertainment, retail and other operating revenues are recognized as services are performed and goods are provided. Advance deposits on rooms and advance ticket sales are recorded as accrued liabilities until services are provided to the customer. Gaming revenues are recognized net of certain sales incentives, including discounts and points earned in point-loyalty programs. The retail value of accommodations, food and beverage, and other services furnished to guests without charge is included in gross revenue and then deducted as promotional allowances. The estimated cost of providing such promotional allowances is primarily included in casino expenses as follows: Year Ended December 31, (In thousands) Rooms $ $ $ Food and beverage All other $ $ $ Real estate sales – revenue recognition. Revenue for residential sales is deferred until closing occurs, which is when title, possession and other attributes of ownership have been transferred to the buyer and the Company is not obligated to perform activities after the sale. Additionally, the buyer’s initial and continuing investment must be adequate to demonstrate a commitment to pay and the buyer’s receivable cannot be subject to future subordination. Leases where the Company is a lessor. The majority of the Company’s revenue from leasing activities relates to Crystals. Minimum rental revenue, if applicable to the lease, is recognized on a straight-line basis over the terms of the related leases. Revenue from contingent rent is recognized as earned. The Company provides construction allowances to certain tenants. Construction allowances are recorded as fixed assets if the Company has determined it is the owner of such improvements for accounting purposes; improvements related specifically to the current tenant are depreciated over the shorter of the asset life or lease term.Where the Company has determined it is not the owner of such improvements, the construction allowances are amortized over the life of the related lease as a reduction of revenue. 7 Loyalty programs. Aria participates in the MGM Resorts’ “M life” loyalty program. Customers may earn points and/or Express Comps for their gaming play which can be redeemed at restaurants, box offices or the M life front desk at participating properties. Points may also be redeemed for free slot play on participating machines. The Company records a liability based on the points earned multiplied by the redemption value, less an estimate for points not expected to be redeemed, and records a corresponding reduction in casino revenue. Customers also earn Express Comps based on their gaming play which can be redeemed for complimentary goods and services, including hotel rooms, food and beverage, and entertainment. The Company records a liability for the estimated costs of providing goods and services for Express Comps based on the Express Comps earned multiplied by a cost margin, less an estimate for Express Comps not expected to be redeemed and records a corresponding expense in the casino department. Preopening and start-up expenses. Costs incurred for one-time activities during the start-up phase of operations are accounted for as preopening and start-up costs. Preopening and start-up costs, including organizational costs, are expensed as incurred. No preopening expenses were incurred for the periods ended December 31, 2015 and 2014. During 2013, costs classified as preopening and start-up expense represent costs associated with the opening of a new wedding chapel. Advertising. The Company expenses advertising costs the first time the advertising takes place. Advertising expense is included in preopening and start-up expenses when related to the preopening and start-up period and in general and administrative expense when related to ongoing operations or residential selling expenses. Advertising expense was $20 million for the each of the years ended December31, 2015, 2014 and 2013. Property transactions, net. The Company classifies transactions related to long-lived assets – such as write-downs and impairments, demolition costs, and gains and losses on the sale of fixed assets – within “Property transactions, net” in the accompanying consolidated statements of operations. See Note 9 for details. Residential mortgage notes. Certain buyers of CityCenter’s residential units participated in the Company’s seller financing program, whereby the Company provided first mortgage financing. All mortgage notes were classified as held for sale and reported at the lower of cost or fair value, determined based on management’s assessment of the market terms of the portfolio and its collectability. The evaluation of collectability was based on several factors including past payment history, duration of the loan, creditworthiness, loan-to-value ratios, underlying collateral, and present economic conditions. The entire residential mortgage note receivable portfolio was sold in April 2013. Income taxes. The Company is treated as a partnership for federal income tax purposes. Therefore, federal income taxes are the responsibility of the Members. As a result, no provision for income taxes is reflected in the accompanying consolidated financial statements. Comprehensive income (loss). Net income (loss) equals comprehensive income (loss) for all periods presented. Dividends. In April 2015, the Company adopted an annual distribution policy and declared and paid a special dividend of $400 million. Under the annual distribution policy, the Company will distribute up to 35% of excess cash flow, subject to the approval of the Company’s board of directors.
